Citation Nr: 1433159	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  09-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as bilateral heel fractures and extensor tendonitis of the left foot.

2.  Entitlement to service connection for sleep apnea, as secondary to the service-connected residuals of a nasal injury, status post septoplasty.

3.  Entitlement to an initial compensable rating for residuals of a nasal injury, status post septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2012, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

The Virtual VA paperless claims processing system contains a brief from the Veteran's representative dated in June 2014 and VA treatment records dated from June 2007 through July 2010.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.

The issue of entitlement to an initial compensable rating for residuals of a nasal injury, status post septoplasty is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is against a finding that the Veteran has a current bilateral foot disability, to include bilateral heel fractures and extensor tendonitis of the left foot.

2.  The preponderance of the evidence is against a finding that there is a nexus between a current diagnosis of sleep apnea and service, or that the Veteran's sleep apnea was caused or aggravated by the service-connected residuals of a nasal injury, status post septoplasty.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral foot disability, to include bilateral heel fractures and extensor tendonitis of the left foot, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  Sleep apnea was not incurred in or aggravated by service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns 

As noted in the Introduction, the Board remanded the Veteran's claims in June 2012 for additional evidentiary development.  In particular, the Board remanded the Veteran's claims to obtain any outstanding private treatment records and for new VA examinations with opinions.  The RO sent the Veteran a development letter asking him to submit additional evidence to support his appeal; however, the Veteran did not respond to the request.  After obtaining VA examinations and opinions, the RO then readjudicated the Veteran's claims in a December 2012 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].





II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2008 and September 2008.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  The September 2008 letter also notified the Veteran of the evidence needed to substantiate the claim for secondary service connection.  
      
      
      
      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  A VA respiratory system examination was obtained in November 2008, and an addendum opinion was provided in December 2008.  As discussed above, new VA examinations were obtained in August 2012, whereby the examiners reviewed the Veteran's claims file, examined the Veteran, and provided opinions.  Taken as a whole, the VA medical opinions provided were thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

IV.  Bilateral Foot Disability

The Veteran contends that he has bilateral heel fractures and residuals of extensor tendonitis of the left foot as a result of his active duty service.  The Veteran denies any specific injuries to his feet other than the "rigors of basic training."  He asserts that he has had chronic foot pain since service.

The Veteran's March 1976 entrance examination was negative for any foot problems.  His service treatment records showed treatment for an injury to both heels with complaints of swelling, tenderness and redness in April 1976.  In April 1976, the Veteran was treated for extensor tendonitis in his left foot.  The assessment was questionable stress fractures and the Veteran was placed on a profile and given felt heel pads.  Follow-up x-rays were reportedly "good," and the Veteran was returned to duty in May 1976.  No further treatment for these conditions was shown.  On the Veteran's September 1977 report of medical history, he specifically denied any foot-related problems.  On the Veteran's September 1977 separation examination, his feet were evaluated as normal.

Post-service treatment records showed that the Veteran has complained of bilateral foot pain since June 2007.  However, post-service treatment records do not show any diagnosis of a foot disorder.  In particular, in a June 2007 VA treatment record, the Veteran complained of bilateral foot, leg, and hip pain.  He indicated that he had a difficult time with walking without holding on and he reported the onset of the symptoms approximately 10 months prior.  The examiner indicated that the Veteran did not have any signs of a motor neuron disease because he had preserved pulses in the feet.  In a July 2007 treatment note, it was noted that the Veteran had a biparetic gait.  In September 2008, the Veteran complained of swelling in his feet.  No diagnoses of a foot condition were provided in any of these treatment records.

Pursuant to the Board's June 2012 remand, the Veteran was afforded a VA foot examination in August 2012.   The examiner indicated that the Veteran did not have a foot condition.  The examiner indicated that the examination of both feet was normal, without evidence of tenderness on firm palpation of tarsals and metatarsals.  He noted the Veteran's feet were calcaneous bilaterally and there was no tenderness to any of the associated tendons of the feet or ankles.  The examiner noted that the Veteran reported that his feet were painful on the bottoms and had been feeling cold and numb since his back surgery for metastatic cancer.  The examiner noted that the Veteran reported that his use of a wheelchair and his inability to walk was due to his back condition.  The examiner found that the Veteran's claimed bilateral foot condition was not caused by or a result of a condition or event shown during active duty.  The examiner explained that x-rays of the Veteran's feet were normal in April 1976 and the Veteran had a normal separation examination for his bilateral feet.  He noted that the Veteran's VA and private treatment records were silent for the claimed condition.  The examiner concluded that the available medical records failed to document the chronicity of the claimed condition during service or after discharge from service.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a bilateral foot disability, to include bilateral heel fractures and residuals of extensor tendonitis of the left foot, currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current bilateral foot disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced pain in his feet.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Veteran's lay assertions do not constitute a competent clinical diagnosis of an existing bilateral foot disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any bilateral foot disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the in-service treatment for foot problems, the weight of the evidence is against a finding that the Veteran had a bilateral foot disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

V.  Sleep Apnea

The Veteran is seeking service connection for sleep apnea.  He essentially contends that he has sleep apnea due to his service-connected residuals of a nasal injury, status post septoplasty.

The Veteran's service treatment records are negative for any sleep-related problems in service.

Post-service treatment records first show an assessment of mild obstructive sleep apnea following a November 2008 sleep study.

In a VA examination dated in November 2008, there were no signs of nasal obstruction, nasal polyps, or septal deviation.  There was no permanent hypertrophy, rhinoscleroma, tissue loss, scarring or deformity of the nose.  The Veteran described problems with sleeping "for a long time," with an approximate onset of 1975.  The Veteran noted a history of wheezing.  He reported that his wife told him that he stops breathing during the night and snores loudly.  The examiner diagnosed the Veteran with sleep apnea and insomnia.  The examiner opined that the Veteran's sleep apnea was less likely as not caused by or a result of his broken nose in 1976.  The examiner explained that the Veteran's fractured nose and deviated septum were repaired and there was no sign of a deviated septum on examination.  The examiner noted that although the Veteran's sleep study was not available, the Veteran indicated that he "did real well on that."  The examiner indicated that she could not find any evidence of residual of fractured nose, nor could she relate the incident to sleep apnea.  

In a December 2008 addendum opinion, the VA examiner who performed the November 2008 examination noted that she reviewed the results of the November 2008 sleep study.  She indicated that there was presence of mild obstructive sleep apnea.  She added that she could still not say without speculation that the Veteran's present sleep apnea was related to his fixed deviated septum.  She concluded that the November 2008 sleep study did not change her opinion.

Pursuant to the Board's June 2012 remand, the Board was afforded another VA examination in August 2012.  The Board's June 2012 remand specifically requested that the examiner comment on whether the Veteran's diagnosed sleep apnea was at least as likely as not aggravated by his service-connected residuals of a nasal injury, status post septoplasty.  The examiner noted that the Veteran had obstructive sleep apnea, which was diagnosed in 2008.  The examiner indicated that examination revealed no septal deviation or nasal obstruction.  The examiner noted that the Veteran passed air freely in each nostril when the contralateral nostril was externally occluded.  The examiner found that the Veteran's sleep apnea was not permanently aggravated by the Veteran's service-connected residuals of a nasal injury, status post septoplasty.  He noted that the Veteran's service treatment records documented an initial nasal fracture in 1976 with subsequent septoplasty in May 1977 with resolution of septal deviation.  He noted that the Veteran's September 1977 separation examination was silent for a history of nasal problems, and the examination of the nose was reported as normal.  The examiner noted that private medical records were silent for the claimed condition.  He explained that repeated examinations did not find nasal obstruction or septal deviation.  The examiner explained that medical literature defines obstructive sleep apnea as a condition of soft tissue defect in the upper airway that causes obstruction of the airway.  He noted that repeated examinations have not shown any defect of the nasal septum since the Veteran's surgery in 1977 and the Veteran's own assessment of his sleep apnea was stable since the diagnosis.

With respect to service connection on a direct basis, the Veteran has been diagnosed with mild obstructive sleep apnea.  Accordingly, as there is a current sleep apnea disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

As noted above, the Veteran's service treatment records are negative for complaints or treatments related to sleep apnea and the first diagnosis of sleep apnea occurred in 2008, approximately 31 years after his discharge from service.  Additionally, in this case, there is no medical opinion of record showing a relationship between any current obstructive sleep apnea and the Veteran's military service.  The Board finds that the competent evidence of record, while showing the currently diagnosed disability of mild obstructive sleep apnea, does not demonstrate that obstructive sleep apnea is related to the Veteran's service on a direct basis.   

With respect to service connection on a secondary basis, the evidence fails to show that the Veteran's sleep apnea was either caused by or aggravated by his service-connected residuals of a nasal injury, status post septoplasty.  In this regard, the November 2008 examiner found that the Veteran's sleep apnea was less likely as not caused by or a result of his broken nose in 1976.  The examiner explained that the Veteran's fractured nose and deviated septum were repaired and there was no sign of a deviated septum on examination.  The examiner indicated that she could not find any evidence of residual of fractured nose, nor could she relate the incident to sleep apnea.  Additionally, the August 2012 examiner found that the Veteran's sleep apnea was not permanently aggravated by the Veteran's service-connected residuals of a nasal injury, status post septoplasty.  The examiner explained that medical literature defines obstructive sleep apnea as a condition of soft tissue defect in the upper airway that causes obstruction of the airway.  He noted that repeated examinations have not shown any defect of the nasal septum since the Veteran's surgery in 1977.

The Board finds the November 2008 and August 2012 opinions to be adequate and reliable and affords them great probative weight.  Moreover, they stand uncontradicted by any other competent opinion of record.

The Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his sleep apnea is related to his service-connected residuals of a nasal injury, status post septoplasty.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, while the Veteran and his wife are competent to report symptoms of sleep apnea such as difficulty sleeping and snoring, the determination as to the etiology of sleep apnea requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion even suggesting that there exists a medical nexus between sleep apnea and the Veteran's active duty service or his service-connected residuals of a nasal injury, status post septoplasty.  In fact, the only medical opinions addressing the etiology of sleep apnea weigh against the claim.  

Considering the above, the Board finds that the opinions of the November 2008 and August 2012 examiners adequately explain why the Veteran's current sleep apnea is not related to or aggravated by his service or his service-connected residuals of a nasal injury, status post septoplasty.  The Board therefore finds that the expert opinions of the VA physicians greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's sleep apnea.  As discussed, the etiology of the Veteran's sleep apnea is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's sleep apnea was caused by service or secondary to his service-connected residuals of nasal injury, status post septoplasty requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  The VA opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's sleep apnea, as well as consideration of all relevant lay and medical evidence of record.  

In summary, the weight of the evidence does not support a finding that the Veteran's current sleep apnea is etiologically related to a disease, injury, or event in service, to include the Veteran's service-connected residuals of a nasal injury, status post septoplasty.  As a result, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for sleep apnea, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a bilateral foot disability, claimed as bilateral heel fractures and extensor tendonitis of the left foot, is denied.

Entitlement to service connection for sleep apnea, as secondary to the service-connected residuals of a nasal injury, status post septoplasty, is denied.




REMAND

Although the Board regrets the additional delay, the Board finds the claim for entitlement to an initial compensable rating for residuals of a nasal injury, status post septoplasty must again be remanded for further development.

In a June 2014 brief, the Veteran's representative argued that the most recent August 2012 VA nasal examination did not fully address flare-ups of the Veteran's residuals of a nasal injury, status post septoplasty.  The Veteran's representative argued that during flare-ups of the Veteran's nasal disability, there was 50 percent or more obstruction of both of the Veteran's nasal passages, and at times, complete obstruction on one side.  On remand, the Veteran should be afforded another VA examination to determine the current severity of his residuals of a nasal injury, status post septoplasty, if possible, during a flare up.  If the RO is unable to schedule the examination during a flare-up, the examiner should comment on what effect, if any, the Veteran's reported flare-ups have on his nasal disability.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development, schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a nasal injury, status post septoplasty.  To the extent possible, the examination should be scheduled during flare-up to give the best indication of the disability at its worst.  The claims folder and a copy of this REMAND must be made available to the examiner in conjunction with the opinion and/or examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should report in detail all pertinent symptomatology and findings associated with the Veteran's service-connected residuals of a nasal injury, status post septoplasty.  The examiner is directed to provide an opinion as to whether the symptoms associated with residuals of a nasal injury, status post septoplasty, more nearly approximate a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

If the RO is unable to schedule the examination during a flare-up, the examiner should comment on what effect, if any, the Veteran's reported flare-ups would have on his nasal disability.

All findings provided must be thoroughly explained and any and all opinions must be accompanied by a complete rationale.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case  to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


